--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
(Signature Page)

XCELMOBILITY INC. 303 TWIN DOLPHINS DRIVE, SUITE 600 REDWOOD CITY, CA 94065

Ladies & Gentlemen:

          The undersigned (the “Investor”), hereby confirms its agreement with
you as follows:

1.       This Securities Purchase Agreement, including the Terms and Conditions
set forth in Annex I (the “Terms and Conditions”), the Risk Factors set forth in
Annex II (the “Risk Factors”), and exhibits, which are all attached hereto and
incorporated herein by reference as if fully set forth herein (the “Agreement”),
is made as of the date set forth below between XcelMobility Inc., a Nevada
corporation (the “Company”), and the Investor.

2.       The Company has authorized the sale and issuance of up to 6,000,000
shares of the Company’s Common Stock, $0.001 par value, at $0.05 per share (the
“Shares”) to the Investor in a private placement (the “Offering”).

3.       Pursuant to the Terms and Conditions, the Company and the Investor
agree that the Investor will purchase from the Company and the Company will
issue and sell to the Investor [ ] Shares, for a purchase price of $0.05 per
Share, for an aggregate purchase price of $[ ]. Unless otherwise requested by
the Investor, certificates representing the Common Stock purchased by the
Investor will be registered in the Investor’s name and address as set forth
below.

4.       The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b)
neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
NASD member as of the date hereof. Exceptions:

  (If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

5.       The Investor agrees that it shall not sell, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale of the Shares during
the 180-day period following the effective date of the closing of the Offering.

          Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose. By executing
this Agreement, you acknowledge that the Company may use the information in
paragraph 4 above and the name and address information below in preparation of
the Registration Statement (as defined in Annex 1).

Date: ______________, 2013

  Investor: _______________________________       By:
___________________________________       Print Name:
_____________________________       Title: __________________________________  
    Address: _______________________________  
______________________________________   ______________________________________

1

--------------------------------------------------------------------------------


  _______________________________________       Phone:
_________________________________   Fax: ___________________________________    
  Social Security Number or TIN (if applicable):  
_______________________________________


--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

Investment in the Company involves a high degree of risk. Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.

     1.      Authorization and Sale of the Shares. Subject to these Terms and
Conditions, the Company has authorized the sale of up to 6,000,000 shares of the
Company’s common stock, par value $0.001, at a purchase price of $0.05 per share
(“Shares”). The Company reserves the right to increase or decrease this number.
All references to currency in this Securities Purchase Agreement shall refer to
the lawful currency of the United States of America.

     2.      Agreement to Sell and Purchase the Shares.

               2.1      At the Closing (as defined in Section 3 of this Annex
I), the Company will sell to the Investor, and the Investor will purchase from
the Company, upon the terms and conditions hereinafter set forth, the number of
Shares, if applicable, set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement at the purchase price set forth thereon.

               2.2      The Company may enter into the same form of Securities
Purchase Agreement (“Agreement”), including these Terms and Conditions, with
other Investors and expects to complete sales of subsequent Shares to other
Investors.

     3.      Delivery of the Shares at Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of the Company
upon receipt of cleared funds and fully executed documents for the purchase of
the Shares on each date set by the Company, provided that a closing shall occur
no later than March 15, 2013, which date may be extended by mutual agreement of
both parties. Within seven (7) days after each Closing, the Company shall
deliver to the Investor one or more stock certificates representing the number
of Shares as set forth in Section 3 of the Signature Page to the Securities
Purchase Agreement, each such certificate or certificates to be registered in
the name of the Investor, as set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement.

     The Company’s obligation to issue the Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of a certified or official bank check or
wire transfer of funds in the full amount of the purchase price for the Shares
being purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.

     The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.

     4.      Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:

               4.1      Organization. The Company is duly organized and validly
existing in good standing under the laws of the jurisdiction of its
organization. The Company has full power and authority to own, operate and
occupy its properties and to conduct its business as presently contemplated and
is registered or qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by it or the location
of the properties owned or leased by it requires such qualification and where
the failure to be so qualified would have a material adverse effect upon the
condition (financial or otherwise), earnings, business or business prospects,
properties or operations of the Company (a “Material Adverse Effect”), and no
proceeding has been instituted in any such jurisdiction, revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.

--------------------------------------------------------------------------------

               4.2      Due Authorization and Valid Issuance. The Company has
all requisite power and authority to execute, deliver and perform its
obligations under the Agreement, and the Agreement has been duly authorized and
validly executed and delivered by the Company and constitutes a legal, valid and
binding agreement of the Company enforceable against the Company in accordance
with their terms, except as rights to indemnity and contribution may be limited
by state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares. The Shares being purchased by the Investor
hereunder will, upon issuance and payment therefore pursuant to the terms
hereof, be duly authorized, validly issued, fully-paid and nonassessable.

               4.3      Non-Contravention. The execution and delivery of the
Agreement, the issuance and sale of the Shares under the Agreement, the
fulfillment of the terms of the Agreement and the consummation of the
transactions contemplated thereby will not (A) conflict with or constitute a
violation of, or default under, (i) any material bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company is a party or by which it or its properties are bound, (ii) the charter,
by-laws or other organizational documents of the Company, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or its
properties, except in the case of clauses (i) and (iii) for any such conflicts,
violations or defaults which are not reasonably likely to have a Material
Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company is a party or by which any of them is bound or to which any of the
material property or assets of the Company is subject.

               4.4      Capitalization. As of March 1, 2013, there were
60,000,000 shares of the Company’s common stock issued and outstanding. Except
as set forth herein or contemplated by documents filed by the Company with the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), since such date through the date
hereof (the “Exchange Act Documents”), there are no other outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options.

               4.5      Legal Proceedings. There is no material legal or
governmental proceeding pending or, to the knowledge of the Company, threatened
to which the Company is or may be a party or of which the business or property
of the Company is subject that is not disclosed in the Exchange Act Documents.

               4.6      No Violations. The Company is not in violation of its
charter, bylaws, or other organizational document, or in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would be reasonably likely to have
a Material Adverse Effect, or is in default (and there exists no condition
which, with the passage of time or otherwise, would constitute a default) in any
material respect in the performance of any bond, debenture, note or any other
evidence of indebtedness in any indenture, mortgage, deed of trust or any other
material agreement or instrument to which the Company is a party or by which the
Company is bound or by which the properties of the Company are bound, which
would be reasonably likely to have a Material Adverse Effect.

--------------------------------------------------------------------------------

               4.7      Piggyback Registration Rights. If the Company proposes
to file a registration statement under the Securities Act with respect to an
offering for its own account of any class of its equity securities (other than a
registration statement on Form S-8 (or any successor form) or any other
registration statement relating solely to employee benefit plans or filed in
connection with an exchange offer, a transaction to which Rule 145 (or any
successor provision) under the Securities Act applies or an offering of
securities solely to the Company’s existing shareholders), then the Company
shall in each case give written notice of such proposed filing to the Investor
as soon as practicable (but no later than 20 business days) before the
anticipated filing date, and such notice shall offer each Investor the
opportunity to register such number of Shares as such Investor may request. Each
Investor desiring to have Shares included in such registration statement shall
so advise the Company in writing within 10 business days after the date on which
the Company’s notice is so given, setting forth the number of Shares for which
registration is requested. All expenses (other than underwriting discounts and
commissions and the fees and expenses of Investor’s counsel) incurred in
connection with registrations, filings or qualifications pursuant to this
Section 4.7, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company. The
registration rights granted in this Section 4.7 shall terminate with respect to
the Shares upon the date the Shares are first eligible to be resold pursuant to
Rule 144 of the Securities Act.

     5.      Representations, Warranties and Covenants of the Investor.

               5.1      The Investor represents and warrants to, and covenants
with, the Company that: (i) the Investor is an “accredited investor” as defined
in Rule 501 of Regulation D under the Securities Act and the Investor is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Shares; (ii) the
Investor has carefully read and fully understands the risks involved with an
investment in the Company including, without limitation, the risks identified on
Annex II, attached hereto, (iii) the Investor is acquiring the number of Shares
set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Shares
or any arrangement or understanding with any other persons regarding the
distribution of such Shares; (iv) the Investor will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Shares except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (v) all of the
representations made by the Investor are true, correct and complete as of the
date hereof and will be true, correct and complete as of the Closing Date; and
(vi) the Investor has, in connection with its decision to purchase the number of
Shares set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement, relied only upon the Exchange Act Documents and the representations
and warranties of the Company contained herein. There are no suits, pending
litigation, or claims against the undersigned that could materially affect the
net worth of the Investor.

               5.2      The Investor acknowledges that it has had access to the
Exchange Act Documents and has carefully reviewed the same. The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company’s officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested. The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Shares, and fully understands that the Shares are
speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment. Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.

               5.3      The Investor acknowledges, represents and agrees that no
action has been or will be taken in any jurisdiction outside the United States
by the Company that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issuance of the
Shares, in any jurisdiction outside the United States where legal action by the
Company for that purpose is required. Investor will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.

--------------------------------------------------------------------------------

               5.4      The Investor hereby covenants with the Company not to
make any sale of the Shares without complying with the provisions of this
Agreement, and the Investor acknowledges that the certificates evidencing the
Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith. The overall commitment of the Investor to investments,
which are not readily marketable, is not excessive in view of the Investor’s net
worth and financial circumstances, and any purchase of the Shares will not cause
such commitment to become excessive. The Investor is able to bear the economic
risk of an investment in the Shares.

               5.5      The Investor further represents and warrants to, and
covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (ii) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

               5.6      Investor will not use any of the restricted Shares
acquired pursuant to this Agreement to cover any short position in the Common
Stock of the Company if doing so would be in violation of applicable securities
laws.

               5.7      The Investor understands that nothing in the Exchange
Act Documents, this Agreement or any other materials presented to the Investor
in connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors, as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.

               5.8      The Investor understands that the issuance of the Shares
to the Investor has not been registered under the Securities Act in reliance
upon one or more specific exemptions therefrom, including Regulation D and/or
Regulation S, which exemption depends upon, among other things, the accuracy of
the Investor’s representations made in this Agreement. The Investor understands
that the Shares must be held indefinitely unless subsequently registered under
the Securities Act and qualified under applicable state securities laws, or
unless an exemption from such registration and qualification requirements is
otherwise available. Other than “piggyback” registration rights set forth in
Section 4.7, which are afforded to the Investor only until the Shares are
eligible for re-sale pursuant to Rule 144 of the Securities Act of 1933, as
amended, the Investor acknowledges that the Company has no obligation to
register or qualify the Shares for resale. The Investor acknowledges that the
Company will refuse to register any transfer of Shares that is not made in
accordance with the provisions of Regulation S, registered pursuant to the
Securities Act or otherwise exempt from such registration. The Investor further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the Company which are outside of the Investor’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Investor has been independently advised as to the applicable
holding period imposed in respect of the Shares by securities legislation in the
jurisdiction in which the undersigned resides and confirms that no
representation has been made respecting the applicable holding periods for the
Shares in such jurisdiction and it is aware of the risks and other
characteristics of the Shares and of the fact that the undersigned may not
resell the Shares except in accordance with applicable securities legislation
and regulatory policy.

               5.9      A copy of the Company’s annual report on Form 10-K, its
quarterly reports on Form 10-Q, current reports on Form 8-K and information
statements are available on the SEC’s website at www.sec.gov.

               5.10    For purposes of compliance with the Regulation S
exemption for the offer and sale of the Shares to non-U.S. Persons, if the
Investor is not a “U.S. Person,” as such term is defined in Rule 902(k) of
Regulation S,1 the Investor represents and warrants they are a person or entity
that is outside the United Sates, and further represents and warrants as
follows:

--------------------------------------------------------------------------------

                         (a)      The Investor is not acquiring the Shares for
the account or benefit of a U.S. Person.

                         (b)      If the Investor is a legal entity, it has not
been formed specifically for the purpose of investing in the Company.

                         (c)      The Investor hereby represents that he, she or
it has satisfied and fully observed the laws of the jurisdiction in which he,
she or it is located or domiciled, in connection with the acquisition of the
Shares, including (i) the legal requirements of the Investor’s jurisdiction for
the acquisition of the Shares, (ii) any foreign exchange restrictions applicable
to such acquisition, (iii) any governmental or other consents that may need to
be obtained, and (iv) the income tax and other tax consequences, if any, which
may be relevant to the holding, redemption, sale, or transfer of the Shares; and
further, the Investor agrees to continue to comply with such laws as long as he,
she or it shall hold the Shares.

                         (d)      To the knowledge of the Investor, without
having made any independent investigation, neither the Company nor any person
acting for the Company, has conducted any “directed selling efforts” in the
United States as the term “directed selling efforts” is defined in Rule 902 of
Regulation S, which, in general, means any activity undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
marketing in the United States for any of the Shares being offered. Such
activity includes, without limitation, the mailing of printed material to
investors residing in the United States, the holding of promotional seminars in
the United States, and the placement of advertisements with radio or television
stations broadcasting in the United States or in publications with a general
circulation in the United States, which discuss the offering of the Shares. To
the knowledge of the Investor, the Shares were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

__________________________________
1 Regulation S provides in part as follows:

1.

“U.S. person” means: (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

    2.

The following are not “U.S. persons”: (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.


--------------------------------------------------------------------------------

                         (e)      The Investor will offer, sell or otherwise
transfer the Shares, only (A) pursuant to a registration statement that has been
declared effective under the Securities Act, (B) pursuant to offers and sales
that occur outside the United States within the meaning of Regulation S in a
transaction meeting the requirements of Rule 904 (or other applicable Rule)
under the Securities Act, or (C) pursuant to another available exemption from
the registration requirements of the Securities Act, subject to the Company’s
right prior to any offer, sale or transfer pursuant to clauses (B) or (C) to
require the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Company for the purpose of determining the
availability of an exemption.

                         (f)      The Investor will not engage in hedging
transactions involving the Shares unless such transactions are in compliance
with the Securities Act.

                         (g)      The Investor represents and warrants that the
undersigned is not a citizen of the United States and is not, and has no present
intention of becoming, a resident of the United States (defined as being any
natural person physically present within the United States for at least 183 days
in a 12-month consecutive period or any entity who maintained an office in the
United States at any time during a 12-month consecutive period). The Investor
understands that the Company may rely upon the representations and warranty of
this paragraph as a basis for an exemption from registration of the Shares under
the Securities Act of 1933, as amended, and the provisions of relevant state
securities laws.

               5.11      The Investor is not a “disqualified organization.”
“Disqualified organization” means (i) the federal government of the United
States; (ii) any state or political subdivision of the United States; (iii) any
foreign government; (iv) any international organization; (v) any agency or
instrumentality of any of the organizations listed in clauses (i), (ii), (iii)
or (iv) above; (vi) any other tax exempt organization, other than a farmer’s
cooperative described in Section 521 of the Code that is exempt from both income
taxation and from taxation under the unrelated business taxable income
provisions of the Code; or (vii) any rural electrical or telephone cooperative.

               5.12      The Investor represents that neither it nor, to the
Investor’s knowledge, any person or entity controlling, controlled by or under
common control with the Investor, nor any person or entity having a beneficial
interest in the Investor, nor any other person or entity on whose behalf the
undersigned is acting (i) is a person or entity listed in the annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control (OFAC); (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, antiterrorist and asset control laws,
regulations, rules or orders (categories (i) through (v) collectively, a
“Prohibited Investor”). The Investor agrees to provide the Company, promptly
upon request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist
and asset control laws, regulations, rules and orders. The Investor consents to
the disclosure to U.S. regulators and law enforcement authorities by the Company
and its affiliates and agents of such information about the Investor as the
Company reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders. If the Investor is a financial institution that is subject to the
PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the “Patriot Act”), the
Investor represents that the Investor has met all of its respective obligations
under the Patriot Act. The Investor acknowledges that if, following the
investment in the Company by the Investor, the Company reasonably believes that
the Investor is a Prohibited Investor or is otherwise engaged in suspicious
activity or refuses to provide promptly information that the Company requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require Investor to transfer the Shares.
The Investor further acknowledges that the Investor will not have any claim
against the Company or any of its affiliates or agents for any form of damages
as a result of any of the foregoing actions.

--------------------------------------------------------------------------------

     6.      Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

  (a) if to the Company, to:                              XcelMobility, Inc    
                     303 Twin Dolphins Drive, Suite 600                      
 Redwood City, CA 94065                        Attn: Chief Executive Officer    
                   Phone: (650) 632-4210         (b) with a copy to:            
                 Greenberg Traurig LLP                        1201 K Street,
Suite 1100                        Sacramento, CA 95814                     
Attn: Mark C Lee                          Phone: (916) 442-1111                
       Fax: (916) 448-1709


  (c)

if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

     7.      Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

     8.      Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

     9.      Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

     10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law.

     11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

     12.    Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of the Investor holding
Shares purchased hereunder made after the first anniversary of the Closing Date,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will take such further action as
the Investor may reasonably request, all to the extent required from time to
time to enable such Investor to sell Shares purchased hereunder without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of the Investor, the Company will deliver to such
holder a written statement as to whether it has complied with such information
and requirements.

--------------------------------------------------------------------------------

     13.      Confidential Information. The Investor represents to the Company
that, at all times during the Company’s offering of the Shares, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Shares
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.

--------------------------------------------------------------------------------

ANNEX II

RISK FACTORS

The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.

Risks Related to Our Business and Industry

Our operating results are difficult to predict, and we may experience
significant fluctuations in our operating results.

Our operating results may fluctuate significantly. As a result, you may not be
able to rely on period to period comparisons of our operating results as an
indication of our future performance. Factors causing these fluctuations
include, among others:

 * our ability to maintain and increase sales to existing customers, attract new
   customers and satisfy our customers’ demands;
 * our ability to monetize our products;
 * the cooperation and access to our partners’ customer bases;
 * the price we charge for our products or changes in our pricing strategies or
   the pricing strategies of our competitors;
 * timing and costs of marketing and promotional programs organized by us and/or
   our partners, including the extent to which we or our partners offer
   promotional discounts to their customers;
 * technical difficulties, system downtime or interruptions of our computer
   system, which we use to support our products;
 * the introduction by our competitors of new products and services;
 * the effects of strategic alliances, potential acquisitions and other business
   combinations, and our ability to successfully and timely integrate them into
   our business;
 * changes in government regulations with respect to the mobile internet
   industry; and
 * economic and geopolitical conditions in China, Japan and elsewhere.

In addition, a significant percentage of our operating expenses are fixed in the
short term. As a result, a delay in generating or recognizing revenue for any
reason could result in substantial operating losses.

The commercial success of our products depends upon the degree of their market
acceptance among the mobile internet community. If our products do not attain
market acceptance among the mobile internet community, our operations and
profitability would be adversely affected.

The commercial success of our products depends, in large part, upon the degree
of market acceptance they achieve among the mobile internet community,
particularly among cellular carriers, phone manufacturers, and phone retailers.
Cellular carriers may not offer our products to their customers and phone
manufacturers may not embed our software into their phones if the products are
not attractive and desired by consumers. The acceptance and use of our products
among the mobile internet community will depend upon a number of factors
including:

 * perceptions by consumers, cellular carriers, phone manufacturers and
   retailers that our products are leading edge and enable faster use of the
   mobile Internet;
 * perceptions by cellular carriers that the use of our products are efficient
   and enable them to provide more data to their customers through existing
   infrastructure;
 * the efficacy and potential advantages relative to competing products and
   products under development;
 * relative convenience and ease of administration of installing our products
   and collecting payment;
 * effectiveness of our product education, marketing and distribution efforts;

--------------------------------------------------------------------------------

 * publicity concerning our products or competing products and treatments; and
 * the price for our products and competing products.

If our products fail to attain and sustain market acceptance among the mobile
internet community, or if our currently marketed products cannot maintain market
acceptance, our results of operations and profitability would be adversely
affected.

Our success is dependent upon our ability to maintain our relationships with
cellular carriers, phone manufacturers and phone retailers and to expand such
relationships and develop new relationships.

Our business depends significantly on our relationships with cellular carriers,
phone manufacturers and phone retailers. No assurance can be given that any such
distribution channels will continue their relationships with us, and the loss of
one or more of these distribution channel partners could have a material adverse
effect on our business, results of operations and financial condition. Our
ability to grow our business will therefore depend to a significant degree upon
our ability to expand existing relationships and develop new relationships with
such distribution channel partners and to expand existing relationships. No
assurance can be given that new partners will be found, that any such new
relationships will be successful when they are in place, or that business with
current distribution channel partners will increase. Failure to develop and
expand such relationships could have a material adverse effect on our business,
results of operations and financial condition.

Concerns about health risks associated with wireless equipment may reduce the
demand for our services.

Portable communications devices have been alleged to pose health risks,
including cancer, due to radio frequency emissions from these devices. The
actual or perceived risk of mobile communications devices could adversely affect
us through a reduction in mobile communication devise users, thereby reducing
potential users of our services.

Our failure to retain and attract qualified personnel could harm our business.

We believe that our success depends in part on our ability to attract, train and
retain qualified personnel. Competition for qualified personnel is intense and
we may not be able to hire sufficient personnel to achieve our goals or support
the anticipated growth in our business. If we fail to attract and retain
qualified personnel, our business will suffer.

If we are not able to adequately protect our intellectual property, we may not
be able to compete effectively.

Our ability to compete depends in part upon the strength of our proprietary
rights in our technologies, brands and content. We expect to rely on a
combination of Chinese, U.S. and other foreign patents, copyrights, trademark,
trade secret laws and license agreements to establish and protect our
intellectual property and proprietary rights. The efforts we have taken and
expect to take to protect our intellectual property and proprietary rights may
not be sufficient or effective at stopping unauthorized use of our intellectual
property and proprietary rights. In addition, effective trademark, patent,
copyright and trade secret protection may not be available or cost-effective in
every country in which our products are made available. There may be instances
where we are not able to fully protect or utilize our intellectual property in a
manner that maximizes competitive advantage. Our inability to obtain appropriate
protections for our intellectual property may also allow competitors to enter
our markets and produce or sell the same or similar products. In addition,
protecting our intellectual property and other proprietary rights is expensive
and diverts critical managerial resources. If we are otherwise unable to protect
our intellectual property and proprietary rights from unauthorized use, the
value of our products may be reduced, and our business and financial results
could be adversely affected.

If we are forced to resort to legal proceedings to enforce our intellectual
property rights, the proceedings could be burdensome and expensive. In addition,
our proprietary rights could be at risk if we are unsuccessful in, or cannot
afford to pursue, those proceedings. In addition, the possibility of extensive
delays in the patent issuance process could effectively reduce the term during
which a marketed product is protected by patents.

--------------------------------------------------------------------------------

We may also need to obtain licenses to patents or other proprietary rights from
third parties. We may not be able to obtain the licenses required under any
patents or proprietary rights or they may not be available on acceptable terms.
If we do not obtain required licenses, we may encounter delays in product
development or find that the development, manufacture or sale of products
requiring licenses could be foreclosed. We may, from time to time, support and
collaborate in research conducted by universities and governmental research
organizations. We may not be able to acquire exclusive rights to the inventions
or technical information derived from these collaborations, and disputes may
arise over rights in derivative or related research programs conducted by us or
our collaborators.

We may be exposed to intellectual property infringement and other claims by
third parties which, if successful, could disrupt our business and have a
material adverse effect on our financial condition and results of operations.

There is significant litigation in the telecommunications technology field
regarding patents and other intellectual property rights. Other companies with
greater financial and other resources than us have gone out of business from
costs related to patent litigation and from losing a patent litigation. Our
success depends, in large part, on our ability to use our proprietary
information and know-how without infringing third party intellectual property
rights. As we increase sales of our products, and as litigation becomes more
common in China and throughout Asia, we face a higher risk of being the subject
of claims for intellectual property infringement, invalidity or indemnification
relating to other parties’ proprietary rights. Our current or potential
competitors, many of which have substantial resources, may have or may obtain
intellectual property protection that may prevent, limit or interfere with our
ability to make, use or sell our products in China and elsewhere. Moreover, the
defense of intellectual property suits, including patent infringement suits, and
related legal and administrative proceedings can be both costly and time
consuming and may significantly divert the efforts and resources of our
management personnel. Resolving intellectual property infringement claims may
also require us to enter into license agreements. No assurances can be given
that we would be able to obtain license agreements on commercially reasonable
terms. A successful claim of intellectual property infringement could subject us
to significant damages and may prevent us from developing or licensing the
affected product. Any of these events could have a material adverse effect on
our profitability and financial condition.

Confidentiality agreements with employees and others may not adequately prevent
disclosure of our trade secrets and other proprietary information.

Our success depends upon the skills, knowledge and experience of our technical
personnel, our consultants and advisors as well as our licensors and
contractors. Because we operate in a highly competitive field, we rely almost
wholly on trade secrets to protect our proprietary technology and processes.
However, trade secrets are difficult to protect. We enter into confidentiality
and intellectual property assignment agreements with our corporate partners,
employees, consultants, outside scientific collaborators, developers and other
advisors. These agreements generally require that the receiving party keep
confidential and not disclose to third parties confidential information
developed by us during the course of the receiving party’s relationship with us.
These agreements also generally provide that inventions conceived by the
receiving party in the course of rendering services to us will be our exclusive
property. However, these agreements may be breached and may not effectively
assign intellectual property rights to us. Our trade secrets also could be
independently discovered by competitors, in which case we would not be able to
prevent use of such trade secrets by our competitors. The enforcement of a claim
alleging that a party illegally obtained and was using our trade secrets could
be difficult, expensive and time consuming and the outcome would be
unpredictable. In addition, courts outside the United States may be less willing
to protect trade secrets. The failure to obtain or maintain meaningful trade
secret protection could adversely affect our competitive position.

We depend substantially on the continuing efforts of our executive officers, and
our business and prospects may be severely disrupted if we lose their services.

Our future success is dependent on the continued services of the key members of
our management team, including Ronald Edward Strauss, Renyan Ge, Gregory Tse and
Xili Wang. We do not maintain key man life insurance on any of our executive
officers and directors. If one or more of our executive officers are unable or
unwilling to continue in their present positions, we may not be able to replace
them readily, if at all. Therefore, our business may be severely disrupted, and
we may incur additional expenses to recruit and retain new management. The
process of hiring suitably qualified personnel is also often lengthy. If our
recruitment and retention efforts are unsuccessful in the future, it may be more
difficult for us to execute our business strategy.

--------------------------------------------------------------------------------

Increasing government regulation of the internet could affect our business.

We are subject not only to regulations applicable to businesses generally but
also to laws and regulations directly applicable to electronic commerce. The PRC
government may adopt new laws and regulations applicable to electronic commerce.
Currently, there are no specific internet regulations adopted by the PRC
government pertaining to our industry. However, in the future the PRC government
may decide to regulate electronic commerce as pertains to our industry. Any such
legislation or regulation could dampen the growth of the internet and decrease
its acceptance. If such a decline occurs, customers may decide in the future not
to use the internet to purchase our products. Any new laws or regulations in the
following areas could affect our business:

 * user privacy;
 * the pricing and taxation of products offered over the internet;
 * the content of websites;
 * copyrights;
 * the online distribution of specific material or content over the internet;
   and
 * the characteristics and quality of services offered over the internet.

We may not be able to manage our expansion of operations effectively and failure
to do so could strain our management, operational and other resources, which
could materially and adversely affect our business and growth potential.

We have grown since our inception and we anticipate continued expansion of our
business to address growth in demand for our products, as well as to capture new
market opportunities. The continued growth of our business has resulted in, and
will continue to result in, substantial demands on our management, operational
and other resources. In particular, we believe that the management of our growth
will require, among other things:

 * our ability to expand our market reach in China, Japan and elsewhere;
 * our ability to continue to identify new customers and distribution channels;
 * our ability to control operating expenses;
 * strengthening of financial and management controls;
 * increased marketing, sales and sales support activities; and
 * hiring, training and managing of new personnel, including sales personnel.

If we are not able to manage our growth successfully, our business and prospects
would be materially and adversely affected.

We may need additional capital and may not be able to obtain it on acceptable
terms or at all, which could adversely affect our liquidity and financial
position; the issuance of additional equity would result in dilution to our
shareholders.

We may need to raise additional capital if our expenditures exceed our current
expectations due to changed business conditions or other future developments.
Our future liquidity needs and other business reasons may require us to sell
additional equity or debt securities or obtain a credit facility. The sale of
additional equity securities or securities convertible or exchangeable to our
equity securities would result in additional dilution to our shareholders. The
incurrence of additional indebtedness would result in increased debt service
obligations and could result in operating and financing covenants that restrict
our operational flexibility. Our ability to raise additional funds in the future
is subject to a variety of uncertainties, including:

 * our future financial condition, results of operations and cash flows;
 * general market conditions for capital-raising activities by technology
   companies; and
 * economic, political and other conditions in China, Japan and elsewhere.

--------------------------------------------------------------------------------

No assurances can be given that we will be able to obtain additional capital in
a timely manner or on commercially acceptable terms or at all.

Future acquisitions are expected to be a part of our growth strategy, and could
expose us to significant business risks.

The technology used in the mobile internet industry continues to change rapidly
and if we are unable to modify our products to adapt to future changes in the
mobile communication industry, we will be unable to attract or retain customers.

One of our strategies is to grow our business through acquisition of other
mobile communication and software companies. However, no assurances can be given
that we will be able to identify and secure suitable acquisition opportunities.
Our ability to consummate and integrate effectively any future acquisitions on
terms that are favorable to us may be limited by the number of attractive
acquisition targets, internal demands on our resources and, to the extent
necessary, our ability to obtain financing on satisfactory terms for larger
acquisitions, if at all.

Moreover, if an acquisition candidate is identified, the third parties with whom
we seek to cooperate may not select us as a potential partner or we may not be
able to enter into arrangements on commercially reasonable terms or at all. The
negotiation and completion of potential acquisitions, whether or not ultimately
consummated, could also require significant diversion of management’s time and
resources and potential disruption of our existing business. Furthermore, no
assurances can be given that the expected synergies from future acquisitions
will actually materialize. In addition, future acquisitions could result in the
incurrence of additional indebtedness, costs, and contingent liabilities. Future
acquisitions may also expose us to potential risks, including risks associated
with:

 * the integration of new operations, products, services and personnel;
 * unforeseen or hidden liabilities;
 * the diversion of financial or other resources from our existing businesses;
 * our inability to generate sufficient revenue to recover costs and expenses of
   the acquisitions; and
 * the potential loss of, or harm to, relationships with employees or customers.

Any of the above could significantly disrupt our ability to manage our business
and materially and adversely affect our business, financial condition and
results of operations.

The technology used in the mobile internet industry continues to change rapidly
and if we are unable to modify our products to adapt to future changes in the
mobile communication industry, we will be unable to attract or retain customers.

The mobile internet industry has been characterized by a rapid rate of
development of new technologies and manufacturing processes, rapid changes in
customer requirements, frequent product introductions and ongoing demands for
greater functionality. Our future success will likely depend on our ability to
develop new products and to adjust our product specifications in response to
these developments in a timely manner. If our development efforts are not
successful or are delayed, or if our newly developed products do not achieve
market acceptance, we may be unable to attract or retain customers and our
operating results could be harmed.

Our efforts to develop new products involve several risks, including:

 * our ability to anticipate and respond in a timely manner to changes in
   customer requirements;

 * the significant research and development investment that we may be required
   to make before market acceptance of a particular new or enhanced product;

 * the possibility that the mobile internet industry may not accept our products
   after we have invested a significant amount of resources in development; and

--------------------------------------------------------------------------------

 * competition from new technologies, processes and products introduced by our
   current or future competitors.

We intend to make significant investments in research and development and new
mobile Internet products that may not be profitable.

Companies in our industry are under pressure to develop new software and new
product innovations to support changing consumer tastes and regulatory
requirements. We have engaged in research and development activities and we
believe that substantial additional research and development activities are
necessary to allow us to offer technologically-advanced products. We expect that
our research and development budget will increase significantly as we attempt to
create new products and as we have access to additional working capital to fund
these activities. Research and development and investments in new technology are
inherently speculative and commercial success depends on many factors including
technological innovation, novelty, service and support, and effective sales and
marketing.

We may not achieve significant revenue from new product and service investments
for a number of years, if at all. Moreover, new products and services may not be
profitable, and even if they are profitable, operating margins for new products
and businesses may be minimal.

Risks Related to Our Corporate Structure

Transactions among our affiliates are subject to scrutiny by the PRC tax
authorities and a finding that we or any of our consolidated entities owe
additional taxes could have a material adverse impact on our net income and the
value of an investment in our common stock.

Under PRC law, arrangements and transactions among related parties may be
subject to audit or challenge by the PRC tax authorities. If any of the
transactions we have entered into among our consolidated entities are challenged
by the PRC tax authorities to be not on an arm’s-length basis, or to result in
an unreasonable reduction in our PRC tax obligations, the PRC tax authorities
have the authority to disallow our tax deduction claims, adjust the profits and
losses of our respective PRC consolidated entities and assess late payment fees
and other penalties. Our net income may be materially reduced if our tax
liabilities increase or if we are otherwise assessed late payment fees or other
penalties.

PRC regulations relating to acquisitions of PRC companies by foreign entities
may create regulatory uncertainties that could restrict or limit our ability to
operate. Our failure to obtain the prior approval of the listing and trading of
our common stock could have a material adverse effect on our business, operating
results, reputation and trading price of our common stock.

On August 8, 2006, the PRC Ministry of Commerce (“MOFCOM”), joined by the
State-owned Assets Supervision and Administration Commission of the State
Council, the State Administration of Taxation, the State Administration for
Industry and Commerce, the China Securities Regulatory Commission and SAFE,
released a substantially amended version of the Provisions for Foreign Investors
to Merge with or Acquire Domestic Enterprises (the “Revised M&A Regulations”),
which took effect September 8, 2006. Among other things, the Revised M&A
Regulations include provisions that purport to require that an offshore special
purpose vehicle, or “SPV,” formed for listing purposes and controlled directly
or indirectly by PRC companies or individuals must obtain the approval of the
CSRC prior to the listing and trading of such SPV’s securities on an overseas
stock exchange. On September 21, 2006, the CSRC published on its official
website procedures specifying documents and materials required to be submitted
to it by SPVs seeking CSRC approval of their overseas listings. We believe that
(i) CC Investment was incorporated as a foreign owned enterprise and that there
was no acquisition of the equity or assets of a “PRC domestic company” as such
term is defined under the Revised M&A Regulations and (ii) that no provision in
the Revised M&A Regulations clearly classifies the contractual arrangements
between CC Investment and CC Power as a type of transaction falling within such
rules. Therefore, we were and are not required to obtain the approval of CSRC
under the Revised M&A Regulations in connection with the Exchange Transaction.

If the CSRC or another PRC regulatory agency subsequently determines that CSRC
approval was required for the Exchange Transaction, we may face regulatory
actions or other sanctions from the CSRC or other PRC regulatory agencies. These
regulatory agencies may impose fines and penalties on our operations in the PRC,
limit our operating privileges in the PRC, or take other actions that could have
a material adverse effect on our business, financial condition, results of
operations, reputation and prospects, as well as the trading price of our common
stock. Also, if the CSRC later requires that we obtain its approval, we may be
unable to obtain a waiver of the CSRC approval requirements, if and when
procedures are established to obtain such a waiver. Any uncertainties and/or
negative publicity regarding this CSRC approval requirement could have a
material adverse effect on the trading price of our common stock.

--------------------------------------------------------------------------------

It is uncertain how our business operations or future strategy will be affected
by the interpretations and implementation of the Revised M&A Regulations. It is
anticipated that application of the rules will be subject to significant
administrative interpretation, and we will need to closely monitor how MOFCOM
and other ministries apply the rules to ensure that our domestic and offshore
activities continue to comply with PRC law. Given the uncertainties regarding
interpretation and application of the rules, we may need to expend significant
time and resources to maintain compliance.

We currently conduct of our business primarily through contractually controlled
PRC operating entities, and our control of the day-to-day operations of such PRC
entities pursuant to contracts, to comply with Chinese law, may not be as
effective as conducting business through direct equity ownership of such PRC
entities due to uncertainties with respect to the PRC legal system which could
materially and adversely affect our results of operations.

We currently conduct a substantial portion of our business primarily through our
contractually controlled PRC operating entities. PRC laws and regulations govern
our operations in the PRC. Our contractually controlled PRC operating entities
are generally subject to laws and regulations applicable to foreign investments
in the PRC and, in particular, laws applicable to wholly foreign-owned
enterprises (“WFOEs”). Although members of our executive management team and our
shareholders include the executive officers and owners of our contractually
controlled PRC operating entities, because we do not directly own our
contractually controlled PRC operating entities, we may encounter problems
enforcing our rights to control the business affairs and day-to-day operations
of such entities. If we find it necessary to take legal action in the PRC to
enforce our rights under our contracts with the PRC operating entities, we will
be subject to the uncertainties of the PRC legal system, where prior court
decisions have limited precedential value. Since 1979, PRC legislation and
regulations have significantly enhanced the protections afforded to various
forms of foreign investments in PRC. However, the PRC has not developed a fully
integrated legal system and recently enacted laws and regulations may not
sufficiently cover all aspects of economic activities in the PRC. In particular,
because these laws and regulations are relatively new, and because of the
limited volume of published decisions and their non-binding nature, the
interpretation and enforcement of these laws and regulations involve
uncertainties. In addition, the PRC legal system is based in part on government
policies and internal rules (some of which are not published on a timely basis
or at all) that may have a retroactive effect. As a result, we may not be aware
of our violation, if any, of these policies and rules until sometime after the
violation. In addition, any litigation in the PRC, regardless of outcome, may be
protracted and result in substantial costs and diversion of resources and
management attention. Accordingly, notwithstanding our contractual control over
our PRC operating entities, such control may not be as effective as if we
conducted our business through direct equity owned PRC entities which could
materially and adversely affect our results of operations.

Our contractual arrangements with CC Power and its shareholder may not be as
effective in providing control over these entities as direct ownership.

We have no equity ownership interest in CC Power as we rely on the contractual
arrangements of the VIE agreements to control and operate CC Power. These
contractual arrangements may not be as effective in providing control over CC
Power as direct ownership. For example, CC Power could fail to take actions
required for our business or fail to pay dividends to CC Investment despite its
contractual obligation to do so. If CC Power fails to perform its obligation
under the VIE agreements, we may have to rely on legal remedies under PRC law,
which may not be effective.

Risks Related to Doing Business Internationally and in China

We are subject to market risk through our sales to international markets.

--------------------------------------------------------------------------------

A portion of our sales are or will be derived from international markets. These
operations are subject to risks that are inherent in operating in foreign
countries, including the following:

 * foreign countries could change regulations or impose currency restrictions
   and other restraints;

 * changes in foreign currency exchange rates and hyperinflation or deflation in
   the foreign countries in which we operate;

 * exchange controls;

 * some countries impose burdensome tariffs and quotas;

 * political changes and economic crises may lead to changes in the business
   environment in which we operate;

 * international conflict, including terrorist acts, could significantly impact
   our financial condition and results of operations; and

 * economic downturns, political instability and war or civil disturbances may
   disrupt distribution logistics or limit sales in individual markets.

No assurance can be given that we will be able to continue selling our products
in any of the foreign countries in which we currently or plan to do business.
Any of the above-mentioned factors could detrimentally affect our sales, and
impact our financial condition and results of operations.

Current global economic conditions may adversely affect our industry, business
and results of operations.

The recent disruptions in the current global credit and financial markets have
included diminished liquidity and credit availability, a decline in consumer
confidence, a decline in economic growth, an increased unemployment rate, and
uncertainty about economic stability. There can be no assurance that there will
not be further deterioration in credit and financial markets and confidence in
economic conditions. These economic uncertainties affect businesses such as ours
in a number of ways, making it difficult to accurately forecast and plan our
future business activities. The current adverse global economic conditions and
tightening of credit in financial markets may lead consumers to postpone
spending. We are unable to predict the likely duration and severity of the
current disruptions in the credit and financial markets and adverse global
economic conditions. If the current uncertain economic conditions continue or
further deteriorate, our business and results of operations could be materially
and adversely affected.

Our international operations subject us to risks associated with the
legislative, judicial, accounting, regulatory, political and economic risks and
conditions specific to the countries or regions in which we operate, which could
adversely affect our financial performance.

We currently conduct operations in the PRC and Japan, and plan on expanding our
operations to additional international markets. Our future operating results in
international markets could be negatively affected by a variety of factors, most
of which are beyond our control. These factors include political conditions,
including political instability, economic conditions, legal and regulatory
constraints, trade policies, currency regulations, and other matters in any of
the countries or regions in which we operate, now or in the future.

Moreover, the economies of some of the countries in which we currently have, or
plan to have operations, have in the past suffered from high rates of inflation
and currency devaluations, which, if they occurred again, could adversely affect
our financial performance. Other factors which may impact our operations include
foreign trade, monetary and fiscal policies both of the United States and of
other countries, laws, regulations and other activities of foreign governments,
agencies and similar organizations, and risks associated with having numerous
officers located in countries which have historically been less stable than the
United States. Additional risks inherent in our international operations
generally include, among others, the costs and difficulties of managing
international operations, adverse tax consequences and greater difficulty in
enforcing intellectual property rights in countries other than the United
States.

--------------------------------------------------------------------------------

Adverse changes in political and economic policies of the PRC government could
have a material adverse effect on the overall economic growth of China, which
could reduce the demand for our products and materially and adversely affect our
competitive position.

A significant portion of our current business operations are conducted in China
and we anticipate that a majority of our sales will be made in China.
Accordingly, our business, financial condition, results of operations and
prospects are affected significantly by economic, political and legal
developments in China. The Chinese economy differs from the economies of most
developed countries in many respects, including:

 * the degree of government involvement;
 * the level of development;
 * the growth rate;
 * the control of foreign exchange;
 * access to financing; and
 * the allocation of resources.

While the Chinese economy has grown significantly in the past 25 years, the
growth has been uneven, both geographically and among various sectors of the
economy. The PRC government has implemented various measures to encourage
economic growth and guide the allocation of resources. Some of these measures
benefit the overall Chinese economy, but may also have a negative effect on us.
The Chinese government may not continue to pursue these policies or may
significantly alter them to our detriment from time to time with little, if any,
prior notice. Changes in policies, laws and regulations or in their
interpretation or the imposition of confiscatory taxation, restrictions on
currency conversion, restrictions or prohibitions on dividend payments to
shareholders, governmental control over capital investments or changes in tax
regulations applicable to us, devaluations of currency or the nationalization or
other expropriation of private enterprises could have a material adverse effect
on our business.

The Chinese economy has been transitioning from a planned economy to a more
market-oriented economy. Although the PRC government has in recent years
implemented measures emphasizing the utilization of market forces for economic
reform, the reduction of state ownership of productive assets and the
establishment of sound corporate governance in business enterprises, a
substantial portion of the productive assets in China is still owned by the PRC
government. The continued control of these assets and other aspects of the
national economy by the PRC government could materially and adversely affect our
business. The PRC government also exercises significant control over China’s
economic growth through the allocation of resources, controlling payment of
foreign currency-denominated obligations, setting monetary policy and providing
preferential treatment to particular industries or companies. Since late 2003,
the PRC government implemented a number of measures, such as raising bank
reserves against deposit rates to place additional limitations on the ability of
commercial banks to make loans and raise interest rates, in order to decrease
the growth rate of specific segments of China’s economy which it believed to be
overheating. These actions, as well as future actions and policies of the PRC
government, could materially affect our liquidity and access to capital and our
ability to operate our business. Nationalization or expropriation could even
result in the total loss of our investment in China and in the total loss of our
shareholders’ investment.

New labor laws in the PRC may adversely affect our results of operations.

On January 1, 2008, the PRC government promulgated the Labor Contract Law of the
PRC, or the New Labor Contract Law. The New Labor Contract Law imposes greater
liabilities on employers and significantly impacts the cost of an employer’s
decision to reduce its workforce. Further, it requires certain terminations to
be based upon seniority and not merit. In the event we decide to significantly
change or decrease our workforce, the New Labor Contract Law could adversely
affect our ability to enact such changes in a manner that is most advantageous
to our business or in a timely and cost effective manner, thus materially and
adversely affecting our financial condition and results of operations.

--------------------------------------------------------------------------------

If political relations between the United States and China worsen, our stock
price may decrease and we may have difficulty accessing U.S. capital markets.

At various times during recent years, the United States and China have had
significant disagreements over political and economic issues. Controversies may
arise in the future between these two countries. Any political or trade
controversies between the United States and China, whether or not directly
related to our business, could adversely affect the market price of our common
stock and our ability to access U.S. capital markets.

Uncertainties with respect to the PRC legal system could limit the protections
available to you and us.

The PRC legal system is a civil law system based on written statutes. Unlike the
common law system in the United States, prior court decisions may be cited for
reference but have limited precedential value. Since 1979, PRC legislation and
regulations have significantly enhanced the protections afforded to various
forms of foreign investments in China. We conduct a significant portion of our
current business through our subsidiary established in China. Thus we are
generally subject to laws and regulations applicable to foreign investment in
China and, in particular, laws applicable to wholly foreign-owned enterprises.
However, since many laws, rules and regulations are relatively new and the PRC
legal system continues to rapidly evolve, the interpretations of many laws,
regulations and rules are not always uniform and enforcement of these laws,
regulations and rules involve uncertainties, which may limit legal protections
available to us. For example, we may have to resort to administrative and court
proceedings to enforce the legal protection that we enjoy either by law or
contract. However, since PRC administrative and court authorities have
significant discretion in interpreting and implementing statutory and
contractual terms, it may be more difficult to evaluate the outcome of Chinese
administrative and court proceedings and the level of legal protection we enjoy
in China than in more developed legal systems. These uncertainties may impede
our ability to enforce the contracts we have entered into with our business
partners, customers and suppliers. In addition, such uncertainties, including
the inability to enforce our contracts, could materially and adversely affect
our business and operations. Furthermore, intellectual property rights and
confidentiality protections in China may not be as effective as in the United
States or other countries. Accordingly, we cannot predict the effect of future
developments in the PRC legal system, particularly with regard to the Chinese
telecommunications industry and software technology industry, including the
promulgation of new laws, changes to existing laws or the interpretation or
enforcement thereof, or the preemption of local regulations by national laws.
These uncertainties could limit the legal protections available to us and our
investors. In addition, any litigation in China may be protracted and result in
substantial costs and diversion of our resources and management attention.

The fluctuation of foreign currency exchange rates could materially impact our
financial results.

Since we currently conduct a significant portion our operations in China, our
business is subject to foreign currency risks, including currency exchange rates
fluctuations and difficulties in converting Renminbis (RMB) into U.S. dollars.
The exchange rates between the Renminbi and the U.S. dollar, Euro and other
foreign currencies is affected by, among other things, changes in China’s
political and economic conditions. On July 21, 2005, the PRC government changed
its decade-old policy of pegging the value of the Renminbi to the U.S. dollar.
Under the new policy, the Renminbi is permitted to fluctuate within a narrow and
managed band against a basket of foreign currencies. There remains significant
international pressure on the PRC government to adopt a more flexible currency
policy, which could result in a further and more significant appreciation of the
Renminbi against the U.S. dollar. In addition, appreciation or depreciation in
the value of the Renminbi relative to the U.S. dollar would affect our financial
results reported in U.S. dollar terms without giving effect to any underlying
change in our business, financial condition and results of operations.

Because our assets are located outside of the United States and all of our
directors and officers reside outside of the United States, it may be difficult
for investors to enforce their rights based on United States federal securities
laws or any United States court judgments against us and our officers and
directors.

Our operating company and all of our assets are currently located in the PRC and
Hong Kong. In addition, all of our current directors and officers reside outside
of the United States. It may therefore be difficult for investors in the United
States to enforce their legal rights based on the civil liability provisions of
the United States federal securities laws against us in the courts of either the
United States, PRC or Hong Kong and, even if civil judgments are obtained in
United States courts, to enforce such judgments in PRC or Hong Kong courts.
Further, it is unclear if extradition treaties now in effect between the United
States and the PRC and Hong Kong would permit effective enforcement against us
or our officers and directors of criminal penalties, under the United States
federal securities laws or other United States laws.

--------------------------------------------------------------------------------

Restrictions under PRC law on our PRC operating subsidiary’s ability to make
dividends and other distributions could materially and adversely affect our
ability to grow, make investments or complete acquisitions that could benefit
our business, pay dividends to, and otherwise fund and conduct our businesses.

Substantially all of our revenues are currently earned by our PRC operating
subsidiary. However, PRC regulations restrict the ability of our PRC subsidiary
to make dividends and other payments to its offshore parent company. PRC legal
restrictions permit payments of dividend by our PRC subsidiary only out of its
accumulated after-tax profits, if any, determined in accordance with PRC
accounting standards and regulations. Our PRC subsidiary is also required under
PRC laws and regulations to allocate at least 10% of our annual after-tax
profits determined in accordance with PRC GAAP to a statutory general reserve
fund until the amounts in said fund reaches 50% of our registered capital.
Allocations to these statutory reserve funds can only be used for specific
purposes and are not transferable to us in the form of loans, advances or cash
dividends. Any limitations on the ability of our PRC subsidiary to transfer
funds to us could materially and adversely limit our ability to grow, make
investments or acquisitions that could be beneficial to our business, pay
dividends and otherwise fund and conduct our business.

Restrictions on currency exchange may limit our ability to receive and use our
sales revenue effectively.

All of CC Power’s sales revenue and expenses are denominated in RMB. Under PRC
law, the RMB is currently convertible under the “current account,” which
includes dividends and trade and service-related foreign exchange transactions,
but not under the “capital account,” which includes foreign direct investment
and loans. Currently, CC Power may purchase foreign currencies for settlement of
current account transactions, including payments of dividends to the Company,
without the approval of the State Administration of Foreign Exchange, or SAFE,
by complying with certain procedural requirements. However, the relevant PRC
government authorities may limit or eliminate our ability to purchase foreign
currencies in the future. Since a significant amount of our future revenue will
be denominated in RMB, any existing and future restrictions on currency exchange
may limit our ability to utilize revenue generated in RMB to fund our business
activities outside China that are denominated in foreign currencies.

Foreign exchange transactions by our PRC operating subsidiary under the capital
account continue to be subject to significant foreign exchange controls and
require the approval of or need to register with PRC government authorities,
including SAFE. In particular, if our PRC operating subsidiary borrows foreign
currency through loans from us or other foreign lenders, these loans must be
registered with SAFE, and if we finance the subsidiary by means of additional
capital contributions, these capital contributions must be approved by certain
government authorities, including the Ministry of Commerce, or MOFCOM, or their
respective local counterparts. These limitations could affect their ability to
obtain foreign exchange through debt or equity financing.

There are significant uncertainties under the EIT relating to the withholding
tax liabilities of CC Investment, and dividends payable by CC Investment to CC
Mobility may not qualify to enjoy the treaty benefits.

Under the EIT and its implementing rules, the profits of a foreign invested
enterprise which are distributed to its immediate holding company outside the
PRC will be subject to a withholding tax rate of 10%. Pursuant to a tax
arrangement between Hong Kong and the PRC, such rate may be lowered to 5% if a
Hong Kong resident enterprise owns over 25% of a PRC company. CC Investment is
currently wholly-owned by CC Mobility. However, the 5% withholding tax rate does
not automatically apply and approvals from competent local tax authorities are
required before an enterprise can enjoy any benefits under the relevant taxation
treaties. Moreover, according to the Notice of the State Administration of
Taxation on Issues regarding the Administration of the Dividend Provision in Tax
Treaties promulgated on February 20, 2009, for a tax treaty to be applicable,
certain requirements must be satisfied, including: (1) the taxpayer must be the
beneficial owner of the relevant dividends; (2) for corporate recipients to
enjoy the favorable tax treatment under the tax treaty as direct owners of a PRC
enterprise, such corporate recipients must satisfy the direct ownership
thresholds at all times during the 12 consecutive months preceding the receipt
of the dividends. On August 24, 2009, the State Administration of Taxation
issued the Administrative Measures for Non-resident Enterprises to Enjoy
Treatments under Tax Treaties (For Trial Implementation), which became effective
on October 1, 2009, requiring non-resident enterprises to obtain an approval
from the competent tax authority in order to enjoy the treatments under tax
treaties. Further, the State Administration of Taxation promulgated the Notice
on How to Understand and Recognize the “Beneficial Owner” in Tax Treaties on
October 27, 2009, which limits the “beneficial owner” to individuals,
enterprises or other organizations normally engaged in substantive operations,
and set forth certain adverse factors on the recognition of such “Beneficial
Owner.” CC Investment has not yet applied for such approvals because it has not
declared or paid dividends, and does not intend to declare or pay dividends. CC
Investment will apply for such approvals when it intends to declare and pay
dividends. There is no assurance that the PRC tax authorities will approve the
5% withholding tax rate on dividends received by CC Mobility from CC Investment.

--------------------------------------------------------------------------------

Changes in economic conditions and consumer confidence in China may influence
the industry in which we operate, consumer preferences and spending patterns.

A significant portion of our business and revenue growth depends on the size of
the retail market of mobile internet products in China. As a result, our revenue
and profitability may be negatively affected by changes in national, regional or
local economic conditions and consumer confidence in China. We are susceptible
to changes in economic conditions, consumer confidence and customer preferences
of the Chinese population. External factors beyond our control that affect
consumer confidence include unemployment rates, levels of personal disposable
income, national, regional or local economic conditions, natural disasters,
extreme weather conditions, disease outbreaks and acts of war or terrorism.
Changes in economic conditions and consumer confidence could adversely affect
consumer preferences, purchasing power and spending patterns. In addition,
natural disasters, extreme weather conditions, disease outbreaks and acts of war
or terrorism may cause damage to our facilities, disrupt the supply of the
products we offer or adversely impact consumer demand. Any of these factors
could have a material adverse effect on our business, financial condition and
results of operations.

Risks Relating to our Common Stock and our Status as a Public Company

The relative lack of public company experience of our management team may put us
at a competitive disadvantage.

Our management team lacks public company experience and is generally unfamiliar
with the requirements of the United States securities laws and U.S. Generally
Accepted Accounting Principles, which could impair our ability to comply with
legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of
2002. The individuals who now constitute our senior management team have never
had responsibility for managing a publicly traded company. Such responsibilities
include complying with federal securities laws and making required disclosures
on a timely basis. Our senior management may not be able to implement programs
and policies in an effective and timely manner that adequately responds to such
increased legal, regulatory compliance and reporting requirements. Our failure
to comply with all applicable requirements could lead to the imposition of fines
and penalties and distract our management from attending to the growth of our
business.

We will be required to incur significant costs and require significant
management resources to evaluate our internal control over financial reporting
as required under Section 404 of the Sarbanes-Oxley Act, and any failure to
comply or any adverse result from such evaluation may have an adverse effect on
our stock price.

--------------------------------------------------------------------------------

As a smaller reporting company as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, we are required to evaluate our internal
control over financial reporting under Section 404 of the Sarbanes-Oxley Act of
2002 (“Section 404”). Section 404 requires us to include an internal control
report with the Annual Report on Form 10-K. This report must include
management’s assessment of the effectiveness of our internal control over
financial reporting as of the end of the fiscal year. This report must also
include disclosure of any material weaknesses in internal control over financial
reporting that we have identified. Failure to comply, or any adverse results
from such evaluation could result in a loss of investor confidence in our
financial reports and have an adverse effect on the trading price of our equity
securities. Management believes that its internal controls and procedures are
currently not effective to detect the inappropriate application of U.S. GAAP
rules. Management realize there are deficiencies in the design or operation of
our internal control that adversely affect our internal controls which
management considers to be material weaknesses including those described below:

  i)

We have insufficient quantity of dedicated resources and experienced personnel
involved in reviewing and designing internal controls. As a result, a material
misstatement of the interim and annual financial statements could occur and not
be prevented or detected on a timely basis.

        ii)

We do not have an audit committee. While not being legally obligated to have an
audit committee, it is the management’s view that to have an audit committee,
comprised of independent board members, is an important entity-level control
over our financial statements.

        iii)

We did not perform an entity level risk assessment to evaluate the implication
of relevant risks on financial reporting, including the impact of potential
fraud-related risks and the risks related to non- routine transactions, if any,
on our internal control over financial reporting. Lack of an entity-level risk
assessment constituted an internal control design deficiency which resulted in
more than a remote likelihood that a material error would not have been
prevented or detected, and constituted a material weakness.

        iv)

We lack personnel with formal training to properly analyze and record complex
transactions in accordance with U.S. GAAP. Our current Chief Financial Officer,
Ms. Wang, has 18 years of experience in financial management in private and
public companies in China. She graduated from Huazhong Technical and Science
University in 1990 with a Bachelor of Science degree in accounting and finance
management; however, she is not familiar with U.S. GAAP.

        v)

We have not achieved the optimal level of segregation of duties relative to key
financial reporting functions.

Achieving continued compliance with Section 404 may require us to incur
significant costs and expend significant time and management resources. We
cannot assure you that we will be able to fully comply with Section 404 or that
we and our independent registered public accounting firm would be able to
conclude that our internal control over financial reporting is effective at
fiscal year end. As a result, investors could lose confidence in our reported
financial information, which could have an adverse effect on the trading price
of our securities, as well as subject us to civil or criminal investigations and
penalties. In addition, our independent registered public accounting firm may
not agree with our management’s assessment or conclude that our internal control
over financial reporting is operating effectively.

A limited public trading market exists for our common stock, which makes it more
difficult for our stockholders to sell their common stock in the public markets.

Our common stock is currently traded under the symbol “XCLL,” but currently with
low or no volume, based on quotations on the OTCQB, meaning that the number of
persons interested in purchasing our common stock at or near bid prices at any
given time may be relatively small or non-existent. This situation is
attributable to a number of factors, including the fact that we are a small
company which is still relatively unknown to stock analysts, stock brokers,
institutional investors, and others in the investment community that generate or
influence sales volume, and that even if we came to the attention of such
persons, they tend to be risk-averse and would be reluctant to follow an
unproven company such as ours or purchase or recommend the purchase of our stock
until such time as we became more viable. Additionally, many brokerage firms may
not be willing to effect transactions in the securities. As a consequence, there
may be periods of several days or more when trading activity in our stock is
minimal or nonexistent, as compared to a seasoned issuer which has a large and
steady volume of trading activity that will generally support continuous sales
without an adverse effect on share price. We cannot give you any assurance that
a broader or more active public trading market for our common stock will develop
or be sustained, or that trading levels will be sustained.

--------------------------------------------------------------------------------

In the past, securities class action litigation has often been brought against a
company following periods of volatility in the market price of its securities.
Due to the volatility of our common stock price, we may be the target of
securities litigation in the future. Securities litigation could result in
substantial costs and divert management’s attention and resources.

Shareholders should also be aware that, according to SEC Release No. 34-29093,
the market for “penny stock,” such as our common stock, has suffered in recent
years from patterns of fraud and abuse. Such patterns include (1) control of the
market for the security by one or a few broker-dealers that are often related to
the promoter or issuer; (2) manipulation of prices through prearranged matching
of purchases and sales and false and misleading press releases; (3) boiler room
practices involving high-pressure sales tactics and unrealistic price
projections by inexperienced sales persons; (4) excessive and undisclosed
bid-ask differential and markups by selling broker-dealers; and (5) the
wholesale dumping of the same securities by promoters and broker-dealers after
prices have been manipulated to a desired level, along with the resulting
inevitable collapse of those prices and with consequent investor losses. Our
management is aware of the abuses that have occurred historically in the penny
stock market. Although we do not expect to be in a position to dictate the
behavior of the market or of broker-dealers who participate in the market,
management will strive within the confines of practical limitations to prevent
the described patterns from being established with respect to our securities.
The occurrence of these patterns or practices could increase the future
volatility of our share price.

We do not anticipate paying any dividends in the foreseeable future. If and when
we decide to pay dividends, any dividends or proceeds from liquidation will be
subject to the approval of the relevant Chinese government agencies.

We currently intend to retain any future earnings for funding growth. We do not
anticipate paying any dividends in the foreseeable future. As a result,
shareholders should not rely on an investment in our securities if they require
dividend income. A significant portion of our assets are located inside China.
Under the laws governing foreign-invested enterprises in China, dividend
distribution and liquidation are allowed but subject to special procedures under
the relevant laws and rules. If and when made, any dividend payment will be
subject to the decision of the board of directors of our Chinese operating
company, CC Investment, and subject to foreign exchange rules governing such
repatriation. Any liquidation is subject to both the relevant government
agency’s approval and supervision as well the foreign exchange control. This may
generate additional risk for our investors in case of dividend payment and
liquidation.

Our stock is categorized as a penny stock. Trading of our stock may be
restricted by the SEC’s penny stock regulations which may limit a shareholder’s
ability to buy and sell our stock.

Our stock is categorized as a “penny stock.” The SEC has adopted Rule 15g-9
which generally defines “penny stock” to be any equity security that has a
market price (as defined) less than $4.00 per share or an exercise price of less
than $5.00 per share, subject to certain exceptions. Our securities are covered
by the penny stock rules, which impose additional sales practice requirements on
broker-dealers who sell to persons other than established customers and
accredited investors. The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document in a form prepared by the SEC which
provides information about penny stocks and the nature and level of risks in the
penny stock market. The broker-dealer also must provide the customer with
current bid and offer quotations for the penny stock, the compensation of the
broker-dealer and its salesperson in the transaction and monthly account
statements showing the market value of each penny stock held in the customer’s
account. The bid and offer quotations, and the broker-dealer and salesperson
compensation information, must be given to the customer orally or in writing
prior to effecting the transaction and must be given to the customer in writing
before or with the customer’s confirmation. In addition, the penny stock rules
require that prior to a transaction in a penny stock not otherwise exempt from
these rules, the broker-dealer must make a special written determination that
the penny stock is a suitable investment for the purchaser and receive the
purchaser’s written agreement to the transaction. These disclosure requirements
may have the effect of reducing the level of trading activity in the secondary
market for the stock that is subject to these penny stock rules. Consequently,
these penny stock rules may affect the ability of broker-dealers to trade our
securities. We believe that the penny stock rules discourage investor interest
in and limit the marketability of our common stock.

--------------------------------------------------------------------------------

FINRA sales practice requirements may also limit a shareholder’s ability to buy
and sell our stock.

In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (“FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative low priced securities will not be
suitable for at least some customers. The FINRA requirements make it more
difficult for broker-dealers to recommend that their customers buy our common
stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.

The elimination of monetary liability against our directors, officers and
employees under Nevada law and the existence of indemnification rights to our
directors, officers and employees may result in substantial expenditures by our
company and may discourage lawsuits against our directors, officers and
employees.

Our Articles of Incorporation and Bylaws contain a provision permitting us to
eliminate the personal liability of our directors to our company and
shareholders for damages for breach of fiduciary duty as a director or officer
to the extent provided by Nevada law. We may also have contractual
indemnification obligations under our employment agreements with our officers.
The foregoing indemnification obligations could result in the Company incurring
substantial expenditures to cover the cost of settlement or damage awards
against directors and officers, which we may be unable to recoup. These
provisions and resultant costs may also discourage our Company from bringing a
lawsuit against directors and officers for breaches of their fiduciary duties,
and may similarly discourage the filing of derivative litigation by our
shareholders against our directors and officers even though such actions, if
successful, might otherwise benefit our company and shareholders.

If we issue additional shares in the future, whether in connection with a
financing or in exchange for services or rights, it will result in the dilution
of our existing shareholders.

Our articles of incorporation authorize the issuance of up to 100,000,000 shares
of common stock with a par value of $0.001 per share, and up to 20,000,000
shares of preferred stock at a par value of $0.001. Our Board of Directors may
choose to issue some or all of such shares to acquire one or more companies or
properties, to fund our overhead and general operating requirements and in
exchange for services rendered to the Company. Such issuances may not require
the approval of our shareholders. We have previously issued shares of our common
stock in exchange for services provided to the Company. Any future issuances may
reduce the book value per share and may contribute to a reduction in the market
price of the outstanding shares of our common stock or preferred stock. If we
issue any such additional shares in the future, such issuance will reduce the
proportionate ownership and voting power of all current shareholders.

THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE SHARES OFFERED HEREIN. POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE SHARES.

--------------------------------------------------------------------------------